Title: To Thomas Jefferson from William Carmichael, 8 November 1785
From: Carmichael, William
To: Jefferson, Thomas



Sir
Sn. Lorenzo 8th. Novr. 1785

I this day received the Letter your Excellency did me the honor to write me the 25th. Ulto. and in consequence I have made an application for the passports requested. Until I see the Gentlemen in question I cannot give my opinion of the probable success of their Business. I hope that in their instructions, proper Attention has been paid to the friendly offers of this Court. If not I foresee considerable inconveniences. I have nothing to add to what I wrote you last night, but that this comes by a courier dispatched by the Portuguese Ambassador.
I have the honor to be With great respect Your Excellencys Obedt. & Most Humble Sert.,

Wm. Carmichael

